                                                               JUDGE ANDREA R. WOOD
                            1:21-cr-00096
                                                               MAGISTRATE JUDGE JEFFREY CUMMINGS suul
                          Unitel States District Court, Northern District of Illinois

 Name ofAssigned Judge                                         Sitting Judge if Other          Jeffrey Gilbert
    or Magistrate Judgc                                         than Asslgned Judge


CASE NUMBER               19 GJ 115                                           DATE        FEBRUARY 8,2021

      CASE
      TITLE                   U.S.   v. KURT DANBY


DOCKET ENTRY TEXT

                                               Grand Jurv Proceedine


             The Grand Jury for      SPECIAL NOVEMBER   2O2O
                                                               the Session, a
             present, returns the                               in ooen   (

                                                                  ,4r-i

             Judge or Magistrate Judge



 TO ISSUE BENCH WARRANT. PRELIMINARY BAIL TO BE DETERMINED AT ARRAIGNMENT.




        SIGNATURE OF ruDGE                                       (ONLY IFFILED
        oTMAGISTRATE JUDGE                                       UNDER SEAL)


                                                                                        Courtroom Deputy Initials:   1#

FIL/2E0D
       21
                                 LK
      2/8
              . BRUTO   N                                                                                            Page   I   of   1

   THOMA.SDGIS T R ICT COURT
CLERK, U .S
